Title: To Alexander Hamilton from Benjamin Lincoln, 1 April 1791
From: Lincoln, Benjamin
To: Hamilton, Alexander


From the Collector of BostonApril 1st 1791
Sir,
Your instructions of the 18th ulto and the copy of a letter to Mr Appleton came by the last Post. I shall with the utmost cheerfulness attend to his applications and he may always depend on my best aid.
You have I hope before you several letters from me, one of Feby 23rd one of Feby 25th one of March 9th & one 18th. I wish to receive an answer to that of the 23rd Feby as early as it shall be convenient for you as the builder is at a loss to know what to do with his vessel.
I know that you are constantly crouded with business and that you cannot regularly answer all letters as they come to hand many may not require a speedy answer. It would however be a relief to me, if in cases where I am obliged to report, Mr Cox when writing to me would just acknowledge the receipt of them for I have been anxious for some time past lest my letter of the 23rd had not reached you. Permit me to ask whether you have settled the question relative to the little Sloop Suffolk of Weymouth the owners have applied to me on the subject and seem anxious to know their fate, if she is to be given up, the Spring is the time for the owners to lay a plan for business for the season.
By the act making further provision for the collection of duties by law imposed on Teas it is enacted by the 4th Section that all teas which after the first day of April, then, next, which shall be imported into the United States from any foreign Port or place shall be landed under the care of the Inspectors of the Revenue. No officer of that discription can act, I suppose untill the first day of July next. What practice will be adopted in the mean time.
To the Secy of the Treasury.
